       Case 2:20-cr-00149-KJM Document 14 Filed 02/17/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                No. 2:20-cr-0149-KJM
12                           Plaintiff,
13          v.
14
     Cory Beck,
15
                             Defendant.
16

17   United States of America,                No. 2:20-cr-0223-KJM
18                           Plaintiff,
19          v.
20   Jonas Jarut,
21
                             Defendant.
22

23   United States of America,                No. 2:21-cr-0015-MCE
24                           Plaintiff,
25          v.
26
     Patricia Castaneda,
27
                             Defendant.
28

                                          1
         Case 2:20-cr-00149-KJM Document 14 Filed 02/17/21 Page 2 of 3


 1    United States of America,                             No. 2:21-cr-0030-JAM
 2                              Plaintiff,                  ORDER RELATING CASES
 3           v.
 4
      Eric Castaneda,
 5
                                Defendant.
 6

 7

 8           Examination of the above-captioned actions reveals that they are related within the

 9   meaning of Local Rule 123(a). All of these actions arise from similar alleged thefts and sales of
10   Apple MacBooks, and the participants in the alleged thefts and sales largely overlap. The actions

11   thus “involve similar questions of fact and the same question of law and their assignment to the

12   same Judge or Magistrate Judge is likely to effect a substantial savings of judicial effort.” E.D.

13   Cal. L.R. 123(a)(3). Accordingly, the assignment of these matters to the same judge is likely to

14   effect a substantial savings of judicial effort and is likely to be convenient for the parties.

15           The parties should be aware that relating cases under Rule 123 causes the actions to be

16   assigned to the same judge—it does not consolidate the actions. Under Rule 123, related cases

17   are generally assigned to the judge and magistrate judge to whom the first filed action was

18   assigned.

19           As a result, it is hereby ORDERED:
20           1. That 2:21-cr-0015-MCE is reassigned from Morrison C. England to the undersigned.

21   Henceforth, the caption on documents filed in the reassigned case shall be shown as: 2:21-cr-

22   0015-KJM.

23           2. That 2:21-cr-0030-JAM is reassigned from John A. Mendez to the undersigned.

24   Henceforth, the caption on documents filed in the reassigned case shall be shown as: 2:21-cr-

25   0030-KJM.

26   /////

27   /////

28   /////

                                                       2
       Case 2:20-cr-00149-KJM Document 14 Filed 02/17/21 Page 3 of 3


1          It is further ORDERED that the Clerk of the Court make appropriate adjustment in the

2   assignment of civil cases to compensate for this reassignment.

3          IT IS SO ORDERED.

4   DATED: February 17, 2021.
5
6




                                                   3
